NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on December 8, 2021.  
Claims 1, 6-8, 12-13, 15, 19, and 21 are pending and allowable.
Allowed Claims:  Claims 1, 6-8, 12-13, 15, 19, and 21 are allowed, wherein claims 1, 8, and 15 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising:  displaying an application interface of a first application on a display element of a user terminal; sensing an operation performed by a user on the application interface, the application interface containing multiple two-dimensional codes; in response to the sensed operation, and without further user intervention: capturing an image of the application interface, scanning the captured image to obtain two-dimensional code information of the multiple two-dimensional codes contained in the captured image, and displaying an item list, the item list containing multiple function operation interface items including a first function operation interface item corresponding to a first one of the two-dimensional codes and a second function operation interface item corresponding to a second one of the two-dimensional codes, wherein each function operation interface item is operable by the user to perform a function specified by the two-dimensional code information obtained from the corresponding two-dimensional code; and 
With respect to claims 8 and 15, the prior art of record, alone or combined, neither anticipates nor renders obvious a device and a non-transitory computer-readable memory reciting similar limitations.
Discussion of Prior Art:  CN 104090761 to Wei is directed to a screenshot application device that obtains multimedia data through a display unit, receives a screenshot instruction, captures screen data and determines a screenshot area according to an operation of a user.  Wei further discloses that an image recognition unit recognizes the screenshot content as a two-dimensional code.  However, Wei, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 8, and 15, as a whole, and in particular sensing an operation performed by a user on the application interface, the application interface containing multiple two-dimensional codes; in response to the sensed operation, and without further user intervention: capturing an image of the application interface, scanning the captured image to obtain two-dimensional code information of the multiple two-dimensional codes contained in the captured image, and displaying an item list, the item list containing multiple function operation interface items including a first function operation interface item 
US 2016/0140375 A1 to Luo et al. is directed to a two-dimensional code recognition method that comprises steps of determining whether there is a picture displayed on a screen; determining whether the picture includes a two-dimensional code, when the picture is displayed on the screen; and identifying the two-dimensional code, when the picture includes the two-dimensional code.   However, Luo, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 8, and 15, as a whole and in particular the above-noted features.
JP 2007172471A to Kuno is directed to a system and method of displaying an image of a document in a preview area on a device that includes multiple two-dimensional codes and a user selecting one of the two-dimensional codes to display a menu of items corresponding to the selected code.   However, Kuno, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 8, and 15, as a whole and in particular the above-noted features.
US 2014/0314320 A1 to Bae et al. is directed to a system and method for automatically recognizing a QR code including recognizing a plurality of information stored in a plurality of QR codes.  However, Bae, alone or in 
US 2014/0281855 A1 to Bhatnagar is directed to a system and method of presenting links in a presentation by inserting a non-text, machine-readable link into a presentation that, when scanned, links the presentation to an external source. However, Bhatnagar, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 8, and 15, as a whole and in particular the above-noted features.
US 2014/0236475 A1 to Vankatraman et al. is directed to a system and method for navigating in an indoor environment by receiving coded data corresponding to a plurality of destinations that, when one code is selected, provide a navigation path to the selected destination.  However, Vankatraman, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 8, and 15, as a whole and in particular the above-noted features.
The article entitled “Websites are being replaced,” by Dan Fisher, American Bankers Association, ABA Banking Journal, January 2012, is directed to the growth of mobile apps and their use in retail.   However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious, claims 1, 8, and 15, as a whole and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625